     Case 2:19-cv-00749-APG-EJY Document 12 Filed 12/14/20 Page 1 of 1




 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                     ***
 4    REGINALD C. HOWARD,                                  Case No. 2:19-cv-00749-APG-EJY
 5                    Plaintiff,
                                                           ORDER EXTENDING STAY
 6                    v.
 7    STEVEN D. GRIERSON, et al.,
 8                    Defendants.
 9
10           This case was referred to the District Court’s Inmate Early Mediation Program (“IEM”) on

11   November 3, 2020. ECF No. 9. The case was stayed for ninety (90) days to February 1, 2021, to

12   allow the Plaintiff and Defendants an opportunity to settle their dispute. Due to the pandemic, the

13   mediation session with a court-appointed mediator cannot and will not be held before the stay

14   expires. The Court now extends the stay until three (3) days after the scheduled IEM, currently set

15   for February 26, 2021, at 1:30 p.m. The status report is also due on that date. During this stay period

16   and until the Court lifts the stay, no other pleadings or papers may be filed in this case, and the parties

17   may not engage in any discovery, nor are the parties required to respond to any paper filed in

18   violation of the stay unless specifically ordered by the Court to do so.

19           For the foregoing reasons, it is ordered that the stay is extended until three (3) days after the

20   IEM. The Office of the Attorney General will file the report form regarding the results of the stay

21   by that date.

22           IT IS SO ORDERED.

23           DATED this 14th day of December 2020.

24

25

26                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
